Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest all the details of a milking system as claimed including a milking module, at least two milking places, a front gate assembly, a sequence gate assembly, an entrance gate, an independent first drive device, a second drive device,  an independent third drive device, and a control arrangement as detailed in the claims.
The prior art of record Nelson (US 5615637) teaches a gate arrangement for milking stalls, including a plurality of sequencing gates, an entrance gate, and a control arrangement, however Nelson fails to teach or suggest all the details of a front gate assembly located at the front side and movable between i) a lower position in which the front gate assembly closes the front side to prevent the animals from leaving the respective milking place through the front side, and ii) an upper position, configured to permit the animals to leave the respective milking place through the front side, a sequence gate assembly comprising at least two sequence gates provided between said front side and said rear side, wherein each of said at least two sequence gates, in a first positon of the sequence gate assembly, is pivotable between a closed position, in which each sequence gate defines a barrier against entrance into one of the at least two milking places, and an open position in which each sequence gate forms a side wall of the one milking place.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619